      Case 2:19-cv-02514-JAR-KGG Document 247 Filed 03/01/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


ASSESSMENT TECHNOLOGIES
INSTITUTE, L.L.C.
                                                          Case No. 2:19-cv-02514-JAR-KGG
               Plaintiff,

       v.

CATHY PARKES d/b/a LEVEL UP RN

               Defendant.


           JOINT MOTION TO EXTEND DEADLINE FOR OPPOSITION BRIEFS

       Pursuant to D. Kan. Rule 6.1(a) and Fed. R. Civ. P. 6(b), Plaintiff Assessment

Technologies Institute, LLC and Defendant Cathy Parkes d/b/a Level Up RN respectfully request

that the Court extend by one week the deadlines for each side to respond to certain discovery

motions.

       In support of this joint motion, the parties state as follows:

       1.      ATI filed its Motion for Entry of Protective Order re: Defendant’s Rule 30(b)(6)

Deposition Notice (Doc. No. 220) on February 16, 2021.

       2.      The current deadline for Parkes to oppose ATI’s Motion is March 2, 2021.

       3.      Parkes filed her Motion to Strike Portions of Plaintiff’s Second Supplemental

Answers and to Exclude Related Evidence (Doc. No. 229) on February 18, 2021.

       4.      The current deadline for ATI to oppose Parkes’ Motion is March 4, 2021.

       5.      Each side has requested to extend the above deadlines by one week so as to have

adequate time to prepare their respective responses.
      Case 2:19-cv-02514-JAR-KGG Document 247 Filed 03/01/21 Page 2 of 3




       6.      Accordingly, the parties request that the Court extend the time for Parkes to

respond to ATI’s Motion (Doc. No. 220) from March 2, 2021 to March 9, 2021.

       7.      The parties further request that the Court extend the time for ATI to respond to

Parkes’ Motion (Doc. No. 229) from March 4, 2021 to March 11, 2021.

       8.      No prior requests for extension of these deadlines have been requested.

       9.      This extension will not affect trial preparation or scheduling, is requested in good

faith, and meets the good cause requirements of D. Kan. Rule 6.1(a) and Fed. R. Civ. P. 6(b).

       WHEREFORE, the parties request that the Court grant this motion and whatever other

relief the Court deems just.

Dated: March 1, 2021                  Respectfully submitted,

                                             STINSON LLP

                                             /s/ Robin K. Carlson
                                             Timothy J. Feathers (KS Bar No. 13567)
                                             Robin K. Carlson (KS Bar No. 21625)
                                             1201 Walnut Street, Suite 2900
                                             Kansas City, MO 64106-2150
                                             Tel.: 816-691-2754
                                             Fax: 816-412-1134
                                             timothy.feathers@stinson.com
                                             robin.carlson@stinson.com

                                             and

                                             GOODWIN PROCTER LLP

                                             Brett M. Schuman (Admitted Pro Hac Vice)
                                             Nicholas M. Costanza (Admitted Pro Hac Vice)
                                             Three Embarcadero Center, 24th Floor
                                             San Francisco, CA 94111
                                             Tel.: 415-733-6000
                                             Fax: 415-677-9041
                                             bschuman@goodwinlaw.com
                                             ncostanza@goodwinlaw.com

                                             I. Neel Chatterjee (Admitted Pro Hac Vice)
                                             Andrew S. Ong (Admitted Pro Hac Vice)


                                                 2
    Case 2:19-cv-02514-JAR-KGG Document 247 Filed 03/01/21 Page 3 of 3




                                  601 Marshall Street
                                  Redwood City, CA 94063
                                  Tel.: 650-752-3100
                                  Fax: 650-853-1038
                                  nchatterjee@goodwinlaw.com
                                  aong@goodwinlaw.com

                                  Attorneys for Plaintiff
                                  ASSESSMENT TECHNOLOGIES INSTITUTE,
                                  L.L.C.


Dated: March 1, 2021              Respectfully submitted,

                                  BROWN & JAMES, P.C.

                                  /s/ Steven H. Schwartz          ____
                                  Steven H. Schwartz
                                  KS Federal #78879
                                  sschwartz@bjpc.com
                                  800 Market Street, 11th floor
                                  St. Louis, Missouri 63101
                                  314.421.3400
                                  sschwartz@bjpc.com

                                  Attorneys for Defendant




                                    3
